Citation Nr: 0808550	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-30 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illinana Health Care System in 
Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on November 2, 2004, at St. John's 
Hospital (SJH) in Springfield, Illinois.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from October 1969 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Illiana Health Care 
System (IHCS) in Springfield, Illinois.

The veteran had initially requested a Board hearing in May 
2005, but later in September 2005, indicated that he did not 
wish to be scheduled for a Board hearing.

This case was previously before the Board in September 2007 
at which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case has returned to the Board and is 
ready for appellate review.


FINDINGS OF FACT

The medical services provided by SJH in Springfield, 
Illinois, on November 2, 2004, at which time Magnetic 
Resonance Imaging (MRI) of brain and Magnetic Resonance 
Angiogram (MRA) of the neck vessels was done, were not 
emergent, and a VA facility was feasibly available to provide 
the necessary care.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by SJH in Springfield, Illinois, on 
November 4, 2004, have not been met under 38 U.S.C.A. § 1728 
or under 38 U.S.C.A. § 1725 pursuant to the "Millennium Bill 
Act."  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the claimant of: (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  While, in this case, a VCAA 
notice was provided in March 2005 after the initial 
adjudication of the claim in December 2004, the timing 
deficiency was remedied by readjudication of the claim in the 
2007 Supplemental Statement of the Case after the notice was 
issued.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim for reimbursement of medical expenses.  In 
short, the Board concludes from that review that the 
requirements for the fair development of the appeal have been 
met in this case.  There is no outstanding evidence, and this 
case does not turn on a medical question for which an opinion 
would be necessary.

Factual Background

VA medical records show that on October 27, 2004, the veteran 
was seen in the VA outpatient clinic in Springfield, IL, with 
complaints of bilateral blurred vision and pain in the right 
eye and temple region.  It was noted that cardiac 
catheterization had been done recently at SJH (reportedly on 
October 10, 2004) and that blood pressure had been running 
high.  An impression of macular edema, probably related to 
hypertension was made.  The record indicated that the veteran 
was sent to the emergency room.

Private medical records from SJH dated later in the day on 
October 27, 2004, show that the veteran was seen by the 
radiology department for CT scan of the head.  A history of 
visual problems was noted.  An impression of a non-specific 
area of low attenuation in the inferior right frontal lobe, 
described as non-specific, was made.  It was noted that an 
MRI should be considered to exclude a neoplasm. 

Private medical records from SJH show that the veteran was 
seen by the department of radiology on November 2, 2004, to 
undergo MRI of the brain and MRA of the neck vessels.  A 
history of a stroke and visual difficulties was noted.  The 
MRI report indicated that comparison was made with a prior 
head CT scan dated October 27, 2004, and noted that there was 
evidence of oblation in the right frontal lobe consistent 
with head trauma.  It was reported that the veteran admitted 
to having a concussion.  An impression of large acute 
infarction in the right occipital lobe, with no bleeding and 
old ischemic changes was made.  MRA of the neck vessels 
revealed stenosis in both carotid artery siphons and left 
subclavian artery plaque.  A bill for those services is on 
file and shows that charges of $4043.90 were incurred.  The 
bill states that these charges were going to be billed to VA.

A private medical record of Dr. R., dated on November 3, 
2004, reveals that diagnoses of blurred vision and a history 
of a recent right occipital infarct were made.

In a December 2004 decision, VA denied payment of the charges 
from SJH incurred on November 2, 2004, informing the veteran 
that the treatment received at that time was non-emergent and 
that VA facilities were reasonably available for that care.  
Additional evidence indicates that the veteran was enrolled 
in the VA healthcare system.  

In a statement provided by the veteran in May 2005, he 
indicated that he believed he was suffering from a heart 
attack and was unable to get to the VA medical facility in 
Danville, IL for treatment.  He stated that as it turned out 
he had suffered from a stroke, which resulted in impaired 
left eyesight.

The veteran has one service-connected disorder, consisting of 
a knee disability, assigned a 20 percent evaluation.

Legal Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.
The veteran seeks payment or reimbursement for emergency 
services rendered for a non service-connected condition, in a 
non-VA facility, SJH on November 2, 2004, under 38 U.S.C.A. § 
1725 and 38 C.F.R. §§ 17.1000-1002.  The veteran maintains 
that he was unable to travel to a VA facility due to chest 
pain and breathing problems and contends that his condition 
was emergent and that VA facilities were not feasibly 
available for his care.  

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation may be paid on the basis 
of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service- connected 
disability;(4) For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  The veteran's treatment at SJH was 
not for a service-connected disorder, as he has only one 
affecting the knee; consequently it was also not for a non-
service-connected disability having aggravated a service-
connected disability.  Similarly, that treatment was not 
provided pursuant to any disability for a veteran who has a 
total disability permanent in nature, resulting from a 
service-connected disability.  Additionally, there is no 
evidence that the veteran is participating in a 
rehabilitation program.  The provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned).  
Thus, the Board need not address (b) and (c), although these 
criteria will be discussed in more detail below in the 
context of entitlement under 38 U.S.C.A. § 1725.  
Accordingly, a favorable resolution of the claim is not 
warranted under 38 U.S.C.A. § 1728.

The claim for payment/reimbursement at issue was denied by 
VAIHCS in December 2004.  The explanation given was that the 
treatment received SJH was non-emergent and that VA 
facilities were reasonably available for that care.  

Under the primary avenue of possible entitlement in this 
case, the criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 
includes the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  The claim was specifically 
denied at least partially on this basis, the veteran has 
argued that the nature of his medical problem was emergent 
and required treatment at the closest medical facility.  
Therefore, initially the Board will address the element of 
emergent care provided under 38 C.F.R. § 17.1002(b).

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).  The Board notes 
that 38 C.F.R. § 17.1002, one of the regulations implementing 
the Veterans Millennium Health Care and Benefits Act, also 
defines emergency services.  See 38 C.F.R. § 17.1002(b).  
Although certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and the regulation indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who 
possesses an average knowledge of health and medicine would 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 
17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

In this case, the private medical records clearly establish 
that the medical treatment at issue provided on November 2, 
2004, essentially consisting of MRI of the brain and MRA of 
the neck vessels, was not emergent.  The November 2, 2004, 
SJH records simply reflect that the veteran was seen by the 
radiology department only, not on an emergent basis, for 
follow up films and testing after suffering from a stroke in 
October 2004.  The November 2, 2004, records do not in any 
way indicate that an emergency situation, consistent with "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action," existed on that 
day.  In fact, a medical record dated October 27, 2004, 
references that a future MRI was being considered, at least 
suggesting if not firmly establishing that the veteran's 
November 2, 2004, visit to the radiology department of SJH 
was a pre-arranged appointment, and hence, clearly not an 
emergency situation.  

The evidence does not reflect that the veteran's condition on 
November 2, 2004, was of such a nature that any delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  The veteran has contended that the 
treatment provided on November 2, 2004, was for treatment of 
a stroke.  However, medical records reflect that the veteran 
had suffered from a stroke weeks prior to that time and that 
the treatment provided on November 2, 2004, was for scheduled 
follow-up testing.  There is no indication that any delay in 
seeking immediate medical attention would have been, in the 
judgment of a prudent layperson, hazardous to life or health.  
Accordingly, one of the requisite criteria set forth above, 
38 C.F.R. § 17.1002(b), is not met.  38 U.S.C.A. § 1725.

The other pertinent inquiry in this case is, under 38 C.F.R. 
§ 17.1002(c), whether a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 
17.53, also for application, state that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, 
a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

In this case, there is no indication that the veteran even 
attempted to have the MRI and MRA done at a VA facility and 
similarly, there has been no evidence of record presented 
which establishes or even suggests that a VA medical facility 
was not feasibly available to provide this non-emergent care.  
No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2007).  The veteran has 
argued that the VA medical facility in Danville, IL, was 
"too far to get immediate attention."  However, as already 
discussed, the care provided on November 2, 2004, was non-
emergent, as it was for follow-up testing, and it appears 
that his visit there was scheduled/pre-arranged.  Hence, the 
veteran's argument has no merit as there was no need for 
immediate attention for the type of treatment which was 
provided on November 2, 2004.  In addition, it appears that 
the veteran is arguing that VA authorized/directed him to 
undergo the MRI and MRA at SJH; however, there is no evidence 
of record which supports this contention.  Under such 
circumstances, the Board finds that a VA medical facility was 
feasibly available to provide the treatment in question, and 
should have been used.  Accordingly, as an alternate theory 
of denial, another one of the requisite criteria set forth 
above, 38 C.F.R. § 17.1002(c), is not met.  38 U.S.C.A. 
§ 1725.  See Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
(noting the Board's fundamental authority to decide a claim 
in the alternative).

Accordingly, the Board must find that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic toward the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  As the evidence of record shows 
that the condition treated on November 2, 2004, was not 
emergent and that a VA facility was feasibly available, the 
Board is without authority to grant benefits.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).
ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by SJH in Springfield, Illinois, on 
November 2, 2004, is denied under 38 U.S.C.A. § 1728 and 
under 38 U.S.C.A. § 1725, pursuant to the "Millennium Bill 
Act."



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


